Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 14-21, and 24-34 are presented for examination.
Claims 1, 7-11, 14-21, and 24-34 are currently amended.
Claims 12-13 and 22-23 are canceled without prejudice.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that the cited references do not teach or suggest that the received first credential information is in a system memory of the first terminal and the received first credential information is in a system memory of the second terminal.
In response to Applicant’s argument, the examiner submits that Ma teaches or suggest the received first credential information is in a system memory of the first terminal and the received first credential information is in a system memory of the second terminal as shown in abstract, par. 0017, 0026, 0034, 0037, 0045, 0049, 0056, 0060 (the mobile device stores the new digital certificate in its encryption and key management module 206 and/or HSM 208) and par. 0051 (the RA certificate 108 and CA certificate 138 are maintained by the trusted mobile device 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-21, 24-34 are rejected under 35 U.S.C. § 102(e) as being unpatentable over Ma et al., (hereinafter Ma) U.S. Pub. No. 20160344559, in view of Zucker U.S. Patent No. 9,258,704.

As to claim 1, Ma teaches the invention as claimed, including a credential information processing method for network connection, comprising: 
sending, by a first terminal, a first credential download request to a server in response to an instruction to apply a networking credential for a second terminal, wherein the first credential download request carries user identity information of the first terminal, and the user identity information is used by the server to perform user identity verification on the first terminal (fig. 1, 4, par. 0021-0022, 0025-0026, 0047-0048); 
receiving, by the first terminal, first credential information sent from the server in a case that the user identity verification is successful, wherein the received first credential information is in a system memory of the first terminal (abstract, par. 0017, 0026, 0034, 0037, 0045, 0049, 0056, 0060 (- the mobile device stores the new digital certificate in its encryption and key management module 206 and/or HSM 208).   par. 0051 (-the RA certificate 108 and CA certificate 138 are maintained by the trusted mobile device 104)); 
receiving, by the second terminal, the first credential information to be connected directly sent by the first terminal from the system memory of the first terminal, wherein the received first credential information is in a system memory of the second terminal (par. 0031, 0034, 0051, 0056-0060 -mobile device 200, such as mobile device 104 and 114…the mobile stores the new digital certificate in its encryption and key management module 206 and/or HSM 208); 
storing, by the second terminal, the received first credential information, directly to a secure storage area of the second terminal from the system memory of the second terminal (fig. 2, par. 0037 –the biometric data stores in memory 204 of mobile devices 104, 114 ); and
connecting, by the second terminal, to the wireless network by using the first credential information in the secure storage area (abstract, par. 0014-0015, 0022, 0026). 
Ma does not explicitly teach network identifier of a wireless network.  However, Zucker teaches network identifier of a wireless network (col. 22, line 58-col. 23, line 52).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Ma and Zucker in order to provide an efficient system for allowing multiple commonly owned portable devices to access a wireless network (Zucker, col. 2, line 36-45).

As to claim 2, Ma-Zucker teaches the invention as claimed, including the method according to claim 1, wherein the first terminal sends the first credential information and the network identifier to the second terminal by adopting a technology of point-to-point wireless communication without networking, and the second terminal receives the first credential information and the network identifier sent by the first terminal by adopting a technology of point-to-point wireless communication without networking (Ma, par. 0045-0049, 0056-0060; Zucker, col. 22, line 58-col. 24, line 4).

As to claim 3, Ma teaches the invention as claimed, including the method according to claim 1, wherein the first credential information comprises certificate data, and wherein before the storing the first credential information directly to the secure storage area of the second terminal from the system memory of the second terminal, the method further comprises: naming the certificate data based on a certificate identifier set for the certificate data by the second terminal, and wherein the storing the first credential information in the secure storage area of the second terminal comprises: storing the named certificate data in the secure storage area of the second terminal (fig. 2, par. 0014-0015, 0037). 

As to claim 4, Ma teaches the invention as claimed, including the method according to claim 3, wherein the naming the certificate data based on the certificate identifier set for the certificate data by the second terminal comprises: naming, by the second terminal, each piece of data comprised in the certificate data by using the certificate identifier, wherein the data comprised in the certificate data has a same certificate identifier, and the data comprises user certificate data, issuer certificate data and a user private key (par. 0022, 0025-0026). 

As to claim 5, Ma-Zucker teaches the invention as claimed, including the method according to claim 3, wherein the connecting, by the second terminal, to the wireless network having the network identifier by using the first credential information comprises: searching, by the second terminal, the secure storage area for the certificate data for connecting to the wireless network, in response to an automatic connection instruction, and connecting, by the second terminal, to the wireless network by using the found certificate data; or  enumerating, by the second terminal, certificate identifiers of all certificate data in the secure storage area in response to a manual connection instruction, reading, by the second terminal, corresponding certificate data based on a manually selected certificate identifier, and connecting, by the second terminal, to the wireless network by using the read certificate data (Ma, par. 0022, 0025-0026, 0037, Zucker, col. 22, line 58-col. 23, line 52). 

As to claim 6, Ma teaches the invention as claimed, including the method according to claim 5, wherein in a case that the certificate data is WAPI certificate data, the searching, by the second terminal, the secure storage area for the certificate data for connecting to the wireless network comprising: reading, by the second terminal, WAPI certificate data in the secure storage area; associating, by the second terminal, with a wireless access point AP, receiving, by the second terminal, an authentication activation packet sent by the wireless access point AP, and obtaining, by the second terminal, an identity field of a local authentication service unit ASU in the authentication activation packet; obtaining, by the second terminal, identity information of the WAPI certificate data by traversing the read WAPI certificate data; and determining, by the second terminal, that the WAPI certificate data having the identity information is the certificate data for connecting to the wireless network in a case that the identity information is determined to match the identity field of the local authentication service unit ASU (par. 0021-0024, 0054). 

As to claim 14, Ma teaches the invention as claimed, including the credential information processing method for network connection according to claim 10, wherein the connecting to the wireless network by using the second credential information stored in the secure storage area comprises: in response to an automatic connection instruction searching the secure storage area for the certificate data for connecting to the wireless network, and connecting to the wireless network by using the found certificate data; or in response to a manual connection instruction, enumerating the certificate identifiers of all certificate data in the secure storage area, reading corresponding certificate data based on a manually selected certificate identifier, and connecting to the wireless network by using the read certificate data (abstract, par. 0033, 0055-0056). 

As to claim 16, Ma teaches the invention as claimed, including the credential information processing method for network connection according to claim 14, wherein a network configuration interface is obtained by modifying a WifiConfiguration class of the Android system; the modified WifiConfiguration class comprises: a member variable describing a key type of a pre-shared key, a member variable describing contents of the pre-shared key, a member variable describing a certificate selection mode, and a member variable describing a certificate identifier of a certificate selected in a manual mode (par. 0052, 0054). 

As to claim 17, Ma-Zucker teaches the invention as claimed, including the credential information processing method for network connection according to claim 16, wherein in a case that the certificate data is WAPI certificate data, a network configuration interface is obtained by further modifying a KeyMgmt subclass of the WifiConfiguration class; and the modified KeyMgmt subclass comprises: a definition of a WAPI pre-shared key type and a definition of a WAPI certificate type (Ma, par. 0019, 0049-0050; Zucker, col. 11, line 55-col. 12, line 13). 

Claims 7-11, 15, 18-21, 24-34 have similar limitations as claims 1-6, 14 and 16-17; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444